DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 08/23/21 is acknowledged and has been entered.  Claims 1, 4, 14, 17 and 27 have been amended.  Claim 28 has been cancelled. Claims 14-26 remain withdrawn as being directed to a non-elected invention.  New claims 31 has been added.  Accordingly, claims 1+13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Talanta, 176 January 2018, pages 444-449, available online August 2017) in view of Gerbers, Roman (University of Rhode Island, DigitalCommons@URI, Open Access Master’s Theses, 2013, pages 1-120) and further in view of Lin et al (US 2017/0336398).


Wang et al differs from the instant invention in failing to specifically teach the sample pad, conjugate pad and the adsorbent pad are fibrous.  Wang et al also differs from the instant invention in failing to teach the antibody-FRET chromophore conjugate is immobilized to the fibrous mat with Protein A or G
Gerbers teaches that it is known and conventional in the art that sample pads, conjugate pads and adsorbent pads can be made of fibers (e.g. pages 13,15-16).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a fibrous pads such as taught Gerbers into the device and method of Wang et al because Gerbers shows that it is known and conventional to have  pads which are fibrous.  Thus, one of ordinary skill in the art would have a reasonable 
 Wang et al and Gerbers differ from the instant invention in failing to teach the antibody for a microbial contaminant such as an antibody against E. coli.
Lin et al teaches that it is known and conventional in the art to utilize antibodies against a foodborne pathogen such as E. coli for the detection of the E.coli in samples such as food (e.g. para 0003, 0013, 0086).
It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of antibodies for E. coli such as taught by Lin et al in the modified device and method of Wang et al because Wang et al specifically teaches the test strip can be utilized for detecting in diagnostics, food safety and environmental monitoring (e.g. page 448) and further one would use the appropriate reagent to detect the desired analyte.  In this case, E.coli.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of antibodies for E. coli such as taught by Lin et al in the modified device and method of Wang et al.
With respect to the recitation “as a result of a conformational change in the antibody upon capture of a microbial..” as recited in amended claim 1.  The combination of Wang et al., Gerbers and Lin et al teach a device comprising the same solid platform, antibodies, first and second chromophores as instantly recited and therefore it is deemed that the antibody in the modified device of Wang et al would be capable of a conformational change when binding to the microbial contaminant in a method of detecting the target analyte.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Gerbers and Lin et al as applied to claims1, 3-6 and 10-13 above, and further in view of   Morales-Narvaez et al ACS Nano, Vol 9, No. 7, 2015, pages 7296-7305).
See above for the teachings of Wang et al., Gerbers and Lin et al.
Wang et al., Gerbers and Lin et al differ from the instant invention in failing to teach the mat comprises bacterial cellulose.
 Morales-Narvaez et al disclose bacterial cellulose nanopaper material comprising gold nanoparticles (e.g. abstract) and discloses that this bacterial cellulose nanopaper is multifunctional and known for numerous desirable properties such as sustainability, biocompatibility, biodegradability, optical transparency, thermal properties, flexibility, hydrophilicity, high porosity, broad chemical-modification capabilities and high surface area (e.g. abstract).  Morales-Narvaez et al discloses that 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate bacterial cellulose nanopaper such as taught by Morales-Narvaez et al into the modified device of Wang et al because Morales-Narvaez et al teaches that this bacterial cellulose nanopaper is multifunctional and known for numerous desirable properties such as sustainability, biocompatibility, biodegradability, optical transparency, thermal properties, flexibility, hydrophilicity, high porosity, broad chemical-modification capabilities and high surface area (e.g. abstract).  Morales-Narvaez et al discloses that these nanopapers provide for devices that can be combined with functional nanomaterials and used as substrates for optical measurments whereby analyte can be detected.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating bacterial cellulose nanopaper such as taught by Morales-Narvaez et al into the modified device of Wang et al.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Gerbers and Lin et al as applied to claims1, 3-6 and 10-13 above, and further in view of Formica et al (US 6,228,658) or Dudley, Jr. et al (US 10,941,337).
See above for the teachings of Wang et al., Gerbers and Lin et al.

Formica et al teaches that it is known and conventional in the art to utilize Protein A for the immobilization of an antibody to a solid phase such as a test strip (e.g. col 3, lines 50-67).
Dudley, Jr. et al teaches that it is known and conventional in the art to utilize Protein A or A/G to immobilize an antibody to a solid support such as a test strip (e.g. col 6, line 54 – col 7, line 11).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of protein A such as taught by Formica et al for the immobilization antibody conjugate in the modified device and method of Wang et al because Formica et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of protein A such as taught by Formica et al for the immobilization antibody conjugate in the modified device and method of Wang et al.
It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of protein A or A/G such as taught by Dudley Jr et al for the immobilization antibody conjugate in the modified device and method of Wang et al because Dudley Jr. et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of protein A of A/G such as .

Claims 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Gerbers and Lin et al as applied to claims1, 3-6 and 10-13 above, and further in view of Merical et al (US 2007/0160789).
See above for the teachings of Wang et al., Gerbers and Lin et al.
           Wang et al., Gerbers and Lin et al differ from the instant invention in failing to teach a packaging material comprising a polymer film.
           Merical et al discloses packaging films for holding a product such as a diagnostic test strip (e.g. abstract, 0017, 0021-0022, 0024-0026).  Merical et al specifically teaches that diagnostic test strips would benefit from the films (0017). Merical et al discloses that this polymeric packaging provides effectively control the level of moisture within packaging without using sachets or desiccant beads that may become ineffective over time, or that may contaminate products contained within the packaging (e.g. para 0024).   
            It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate packaging material and films such as taught by Merical et al with the modified device and method of Wang et al because Merical et al specifically teaches that diagnostic test strips would benefit from the films.  Merical et al discloses that this polymeric packaging provides effectively control the level of moisture within packaging without using sachets or desiccant beads that may become ineffective over time, or that may contaminate products contained within the packaging.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Gerbers,  Lin et al  and Formica et al or Dudley, Jr. et al as applied to claims 1 and 3-13 above, and further in view of Soykan et al (US 2005/0096516).
See above for the teachings of Wang et al., Gerbers, Lin et al. and Formica et al  or Dudley, Jr. et al.
Wang et al., Gerbers, Lin et al. and Formica et al  or Dudley, Jr. et al differ from the instant invention in failing to teach the first FRET choromophore is not attached to an antibody.
Soykan et al teaches that it is known in the art of FRET assays that an acceptor can be coupled to protein A and the donor can be coupled to an immobilized antibody (e.g. Fig 4A – 4B, page 4, paragraphs 0047-0054).
 It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an acceptor such as taught by Soykan on the protein A in the modified device and method of Wang et al and to have incorporate the donor such as taught by Soykan et al on the immobilized antibody in the modified device and method of Wang et al because Soykan et al shows that this is known and conventional in FRET assay formats and one of ordinary skill in the art would recognize that this would allow for an assay that does not require the NP antibody conjugate or conjugate pad and therefore would provide a device and method with less reagents.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a .  

Response to Arguments
Applicant's arguments filed 08/23/21 have been fully considered but they are not persuasive.  
103 Rejections Wang in view of Gerbers:
Applicant argues that in contrast to the test strip of Wang et al., claim 1 as amended recites that the antibody affixed to the second FRET chrompophore is configured to position the second FRET chromophore in relation to the first FRET chromophore to perform the energy transfer as a result of a conformational change in the antibody upon capture of a microbial contaminant by the antibody.  
This argument is not found persuasive because Wang et al specifically teaches the first FRET chromophore and the second FRET chromophore are selected to provide an energy transfer from one to another when located within a Forster distance with respect to each other and the combination of Wang et al., Gerbers and Lin et al teach a device comprising the same solid platform, antibodies, first and second chromophores 
Applicant further argues that the device of Wang et al specifically required that both the FRET chromophores be complexed to an antibody in order for the test strip to function and as such, Wang et al fail to disclose or suggest the assay device of claim 1 wherein the antibody affixed to the second FRET chromophore is configured to position the second FRET chromophore in relation to the first FRET chromophore to perform the energy transfer as a result of a conformational change in the antibody upon capture of a microbial contaminant by the antibody.
This argument is not found persuasive because (1) the instant claims are not limited to the use of only one antibody but rather utilize comprising language which allows for other components with the device and (2) as stated supra Wang et al specifically teaches the first FRET chromophore and the second FRET chromophore are selected to provide an energy transfer from one to another when located within a Forster distance with respect to each other and the combination of Wang et al., Gerbers and Lin et al teach a device comprising the same solid platform, antibodies, first and second chromophores as instantly recited and therefore it is deemed that the antibody 

Wang et al., Gerbers and Morales-Narvaez et al:
Applicant argues that Morales-Narvaez et al does not cure the deficiencies of Wang and Gerbers.
This argument is not found persuasive because of reasons stated supra that the combination of Wang et al. Gerbers and Lin et al reads on the instantly recited claims.
Applicant further argues that one still would not arrive at the claimed inventions even if Morales-Narvaez et al because the modified device would still be of the “sandwich” type required an antibody attached to each of the first and second chromophores to produce a complex having the analyte sandwich between two antibodies.
This argument is not found persuasive because the instant claims do not exclude sandwich assay or any type of assay.  Further, the current claim does not utilize language which excludes components but rather utilized comprising language which allows for other components and reagents in the device.

Wang et al, Gerbers, Formica and Dudley Jr. et al.:
Applicant argues that the additional citation of Formica et al and/or Dudley Jr. et al does not cure the deficiencies of Wang and Gerbers.
This argument is not found persuasive because of reasons stated supra that the combination of Wang et al. Gerbers and Lin et al reads on the instantly recited claims.

This argument is not found persuasive because the instant claims do not exclude sandwich assay or any type of assay.  Further, the current claim does not utilize language which excludes components but rather utilized comprising language which allows for other components and reagents in the device.

Wang et al., Gerbers and Lin et al.
Applicant further argues that one still would not arrive at the claimed invention even if the use of antibodies for detecting E-Coli  et al were incorporated because the modified device would still be of the “sandwich” type required an antibody attached to each of the first and second chromophores to produce a complex having the analyte sandwich between two antibodies.
This argument is not found persuasive because the instant claims do not exclude sandwich assay or any type of assay.  Further, the current claim does not utilize language which excludes components but rather utilized comprising language which allows for other components and reagents in the device.

Wang et al., Gerbers, Lin et al and Merical et al:

This argument is not found persuasive because as stated supra Wang et al specifically teaches the first FRET chromophore and the second FRET chromophore are selected to provide an energy transfer from one to another when located within a Forster distance with respect to each other and the combination of Wang et al., Gerbers and Lin et al teach a device comprising the same solid platform, antibodies, first and second chromophores as instantly recited and therefore it is deemed that the antibody in the modified device of Wang et al would be capable of a conformational change when binding to the microbial contaminant in a method of detecting the target analyte.

 Wang et al., Gerbers, Lin et al. and Merical et al:
            Applicant argues that none of Wang et al., Gerbers, Lin et al. and Merical et al disclose an assay devicewherein the antibody affixed to the second FRET chromphore is configured to position the second FRET chromophore in relation to the first FRET chromophore to perform the energy transfer as a results of a conformational change in the antibody upon capture of a microbial contaminant by the antibody.
This argument is not found persuasive Wang et al specifically teaches the first FRET chromophore and the second FRET chromophore are selected to provide an energy transfer from one to another when located within a Forster distance with respect .  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641